DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on July 19, 2022, claims 1-20 are pending. Claims 1, 3, 5, 7-9, 11-15 and 17 are amended. 

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. It is argued that the Hardman reference (US 2002/0126005 A1) does not read upon the elements of amended independent claim 1, 9 and 15, and that the Ricci reference (US 2014/0306799 A1) does not cure the deficiencies thereof. First, Applicant contends that Hardman does not teach a capacitive sensor positioned proximate a fender portion of the vehicle (Remarks at pg. 7). It is submitted that Hardman’s capacitive coupling does not read upon a capacitive sensor. (Remarks at pgs. 7-8). However, Hardman incorporates by reference tire monitoring systems within the prior art that use capacitive coupling (Background, [0004-0005], “In the past, tire monitoring devices have ranged from systems that monitor tire pressure by connections to the valve stem (U.S. Pat. No. 4,734,674) …Passive devices that rely on inductive magnetic coupling or capacitive coupling”). As such, based on background, Hardman teaches the sensor (Fig. 1, monitoring device, #18) as a capacitive-type sensor. Applicant also submits that the feature of the information being indicative of a first capacitance at a first capacitive sensor positioned proximate a fender portion of the vehicle is not taught. However, the Office’s position is that the amendment from “wheel well” to “fender portion” does not significantly alter the claim limitation and the same portions of Hardman that read on “wheel well” also read on “fender portion”. 
Next, Applicant separately argues the features of dependent claims 3, 14 and 17 relating to “wherein the first capacitive sensor is integrated into a trim piece associated with the fender portion via  double molding process.” It is alleged that Hardman does not teach this element. However, based on the claim amendment, Hardman also teaches the double molding process at Figs. 10-11 through at least a upper mold and a lower mold (See Detailed Description, [0035-0036]; “FIGS. 10A, 10B and 10C are a plan view, cross-sectional view, and a cross-sectional view of a portion of the patch mold shown in FIG. 10B, illustrating the T-shaped plateau of the upper half mold used to fabricate tire patches according to one embodiment of the invention;…FIGS. 11A and 11B illustrate the lower half of the mold for FIG. 10.”). In addition, Hardman also teaches further molding process of the tire tag mounted on the tire patch (Detailed Description, [0066]). Thus, the prior art continues to anticipate claims 3, 14 and 17.
Third, Applicant also argues separately the features of dependent claims 5 and 11, including “determining that one or more wireless signals have been received by the vehicle” and “causing, responsive to the determination that the one or more wireless signals have been received, to send a second message indicating that the vehicle is being monitored”. (Remarks at pgs. 8-9). Applicant is submitting that the wireless signals sent in Hardman do not read upon a second message message indicating that the vehicle is being monitored.  (Remarks at pg. 9). However, as previously cited, Hardman shows a variety of wireless signals being transmitted  and a plurality of alerts (Detailed Description, [0058-0060], “Communication channels 33 and 34 can be provided in any one of a number of embodiments such as wire line, wireless cable, microwave, satellite, or other communication path.” [0081-0084], “…(5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.”; wake-up signal represents vehicle being monitored). In the current rejection, the wake-up signal represents the vehicle is being monitored since the awakened state represents sensor readings being taking and transmitted (Detailed Description, [0138], “Autonomous transmit (AT)--the tag 14 may be programmed to self-awaken at preset intervals, take sensor readings, transmit the sensor data to a RT, and go back to sleep without external activation”).
Fourth, Applicant argues the elements of claim 8 and 13 and alleges that the combination of Hardman and Ricci do not read upon the feature of “determining an object has passed by the first fender portion and then the second fender portion of the vehicle” and that Ricci is silent to determination of an object passing by the fender. (Remarks at pgs. 9-10).  However, as cited previously, Ricci explicitly teaches detection of objects moving in the vicinity or a path of the vehicle, which reads upon  “determining an object has passed by the first fender portion and then the second fender portion of the vehicle” (Ricci, Detailed Descripting, [0203-0208], “Examples of other sensors (not shown) that may be employed include safety system state sensors to determine a current state of a vehicular safety system…engine temperature sensor, passenger compartment or cabin temperature sensor, window setting (open or closed) sensor, one or more interior-facing or exterior-facing cameras or other imaging sensors (which commonly convert an optical image into an electronic signal but may include other devices for detection objects such as an electromagnetic radiation emitter/receiver that emits electromagnetic radiation and receives electromagnetic waves reflected by the object) to sense objects, such as other vehicles and pedestrians and optionally determine the distance, trajectory and speed of such objects, in the vicinity or path of the vehicle, odometer reading sensor, trip mileage reading sensor, wind speed sensor, radar transmitter/receiver output, brake wear sensor, steering/torque sensor, oxygen sensor, ambient lighting sensor, vision system sensor, ranging sensor, parking sensor, heating, venting, and air conditioning (HVAC) sensor, water sensor, air-fuel ratio meter, blind spot monitor, hall effect sensor, microphone, radio frequency (RF) sensor, infrared (IR) sensor, vehicle control system sensors, wireless network sensor (e.g., Wi-Fi and/or Bluetooth.RTM. sensor), cellular data sensor, and other sensors either future-developed or known to those of skill in the vehicle art.”; See also Background, [0002], incorporation by reference of Object Sensing). Ricci and Hardman are combined in the same manner as described previously and for the same rationale--to sense objects around the vehicle for the benefits of pedestrian/accident avoidance (Ricci, Background, [0002]) and also to prevent theft (Ricci, Summary, [0028], " The present disclosure can provide a number of advantages depending on the particular aspect, embodiment, and/or configuration. For example, a method and system for detecting an intruder near or within a vehicle increases safety of drivers of vehicles and serves as a deterrent to theft and vandalism”). The fact that both Hardman and Ricci disclose vehicle sensing systems makes this combination more easily implemented. In addition, Ricci provides the motivation for detection of theft around the vehicle, which is the same as the Problem to be Solved of the Instant Invention. Thus, the Office has set forth a prima facie case of obviousness for claims 8 and 13 that are maintained here. 
For the foregoing reasons, the claim rejections are maintained for all pending claims 1-20. No new art is cited at this time.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 9, 11, 12, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardman et al., United States Patent Application Publication No. US 2002/0126005 A1.

Regarding claim 1, Hardman discloses a method comprising: 
determining that a vehicle is parked (Detailed Description, [0076] [0112], “Besides reading the most recent tag sensor information from memory, downloads of tag history data may also take place through this system during the periods when vehicles are stationary…Reader range--for a fixed gate reader, while the vehicle is moving up to 20 kilometers per hour, the read range is up to and including at least 10 meters from the tag at any wheel position on the same side of the vehicle as the antenna. For a hand-held reader, with a stationary target, the read range is up to at least and including 5 meters from the tag at any wheel position at the same side of the vehicle as the readery”); 
receiving information indicative of a capacitance (Background, [0004-0005], “Passive devices that rely on inductive magnetic coupling or capacitive coupling...”; incorporation by reference) at a first capacitive sensor positioned proximate fender portion of the vehicle (Background, [0004-0005]; Figs. 1A-1D, monitoring device (sensor), #18; Detailed Description, [0055-0064]); 
determining, based on the information, that the capacitance exceeds a first threshold for a period of time, and that the period of time exceeds a second threshold (Detailed Description, [0084-0091], “tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried; (3) the ability to report tire pressure and temperature and other tire parameters, autonomously depending upon reader type used such as on-board or surveillance readers; (4) a readout of all the tire parameters including pressures and temperatures, a determination if the tire is out of program limits, the wheel position, the tire identification, and the vehicle number at a local and/or remote location where local refers to the specific site (i.e., at the fuel island, on-board, or hand-held) and remote refers to the data transferred to another location (i.e., the tire shop or dispatch); (5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.…Tire tag 70, shown in FIG. 13, includes temperature sensor 72 and pressure sensor 74. It could, of course, include other sensors for determining other tire parameters such as number of tire rotations.” See also Hardman, Detailed Description, [0220] and Claim 25/26/28/55/79, “The system of claim 39, wherein the tire tag memory stores data including one of more of tire pressure data, tire temperature data, a unique tire identification number, a unique tag identification number, and tire history data including tire pressure and tire temperature data stored over a predetermined period of time.”); and 
causing to send a message to a mobile device (Detailed Description, [0058-0064], “A communication channel 34 may be provided from RP unit 32 to a user interface site 36. The user interface site 36 may be a field support computer, an unintelligent or intelligent terminal, or other device that allows a user to either view and/or interact with data processed by external data system 26. Communication channels 33 and 34 can be provided in any one of a number of embodiments such as wire line, wireless cable, microwave, satellite, or other communication path. Further, user interface 36, while shown separately from the external system 26, may be incorporated therein”; See also Detailed Description, [0101]).  

	Regarding claim 3, Hardman discloses wherein the first capacitive sensor is integrated into a trim piece associated with the fender portion via  a double molding process (Figs. 1A-1D, monitoring device (sensor), #18; Detailed Description, [0055-0066]; See Detailed Description, [0035-0036]; “FIGS. 10A, 10B and 10C are a plan view, cross-sectional view, and a cross-sectional view of a portion of the patch mold shown in FIG. 10B, illustrating the T-shaped plateau of the upper half mold used to fabricate tire patches according to one embodiment of the invention;…FIGS. 11A and 11B illustrate the lower half of the mold for FIG. 10.”)


Regarding claim 5, Hardman discloses a method further comprising: determining that one or more wireless signals have been received by the vehicle, and causing, responsive to the determination that one or more wireless signals have been received by the vehicle, to send a second message, the second message indicating that the vehicle is being monitored. (Detailed Description, [0058-0060], “Communication channels 33 and 34 can be provided in any one of a number of embodiments such as wire line, wireless cable, microwave, satellite, or other communication path.” [0081-0084], “…(5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.”; wake-up signal represents vehicle being monitored; Detailed Description, [0138]).

Regarding claim 6, Hardman discloses a method further comprising: 
determining that a change in air pressure of a tire on the vehicle exceeds a first rate of change (Detailed Description, [0084], “Tire tags 14A, 14B installed in tires 10A include sensors (shown in FIG. 13) to sense the tire air pressure and temperature. These tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried”; See also Background, [0004-0005], “…measure rate of change of pressure in the tire”…incorporation by reference); and
 wherein sending the message to the mobile device is based on the change in air pressure exceeding the rate of change (Detailed Description, [0084], “…5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present;”). 

Regarding claim 7, Hardman discloses a method further comprising wherein the fender portion is a first fender portion, and further comprising receiving second information indicative of a second capacitance at a second capacitance sensor positioned proximate a second fender portion of the vehicle (Background, [0005]; Figs. 1B-1D, tire tag, #14; monitoring device, (sensor), #18; Detailed Description, [0056], “Tire tag 14 includes a memory device 16, a monitoring device (sensor) 18, and a tire tag antenna 20. Signals are emitted from and received by tire tag 14 through tag antenna 20. A power source such as a battery 22 is provided for energizing tire tag 14. An RF circuit 21 is also provided on tag 14 for receiving signals from and transmitting signals to a remote reader/transceiver 30 or interrogator 26. An associated vehicle 12 will preferably have a tire tag 14 for each individual tire 10.”).  

	Regarding claim 9, Hardman discloses a system (Hardman, Abstract, generally) comprising: a first capacitive sensor (Background, [0004-0005]; Figs. 1B-1D, tire tag, #14; monitoring device, (sensor), #18); and at least one processor, wherein the at least one processor (Fig. 13, microcontroller, #84) executes computer- executable instructions stored in a memory (Fig. 12, Detailed Description, [0076]), thereby configuring the at least one processor to execute the steps of claim 1. Thus, claim 9 is rejected under the same reasoning as claim 1. 

Regarding claim 11, this is met by the rejection to claim 5. 


Regarding claim 12, Hardman discloses wherein the fender portion is a first fender portion, and wherein the at least one processor is further configured to:
 receive second information indicative of a second capacitance at a second capacitive sensor positioned proximate a second fender portion of the vehicle (Background, [0005]; Figs. 1B-1D, tire tag, #14; monitoring device, (sensor), #18; Detailed Description, [0056], “Tire tag 14 includes a memory device 16, a monitoring device (sensor) 18, and a tire tag antenna 20. Signals are emitted from and received by tire tag 14 through tag antenna 20. A power source such as a battery 22 is provided for energizing tire tag 14. An RF circuit 21 is also provided on tag 14 for receiving signals from and transmitting signals to a remote reader/transceiver 30 or interrogator 26. An associated vehicle 12 will preferably have a tire tag 14 for each individual tire 10.”); and 
determine based on the second information, that the second capacitance exceeds a second threshold for a period of time, and that the period of time exceeds a third threshold (Detailed Description, [0084-0091], “tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried; (3) the ability to report tire pressure and temperature and other tire parameters, autonomously depending upon reader type used such as on-board or surveillance readers; (4) a readout of all the tire parameters including pressures and temperatures, a determination if the tire is out of program limits, the wheel position, the tire identification, and the vehicle number at a local and/or remote location where local refers to the specific site (i.e., at the fuel island, on-board, or hand-held) and remote refers to the data transferred to another location (i.e., the tire shop or dispatch); (5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.…Tire tag 70, shown in FIG. 13, includes temperature sensor 72 and pressure sensor 74. It could, of course, include other sensors for determining other tire parameters such as number of tire rotations.” See also Hardman, Detailed Description, [0220] and Claim 25/26/28/55/79, “The system of claim 39, wherein the tire tag memory stores data including one of more of tire pressure data, tire temperature data, a unique tire identification number, a unique tag identification number, and tire history data including tire pressure and tire temperature data stored over a predetermined period of time.”.

	Regarding claim 14, Hardman disclose wherein the second capacitive sensor is integrated into a trim piece associated with the second fender portion via a double molding process (Figs. 1A-1D, Detailed Description, [0055-0064], “An associated vehicle 12 will preferably have a tire tag 14 for each individual tire 10”; Detailed Description, [0055-0066]; See Detailed Description, [0035-0036]; “FIGS. 10A, 10B and 10C are a plan view, cross-sectional view, and a cross-sectional view of a portion of the patch mold shown in FIG. 10B, illustrating the T-shaped plateau of the upper half mold used to fabricate tire patches according to one embodiment of the invention;…FIGS. 11A and 11B illustrate the lower half of the mold for FIG. 10.).  

	Regarding claim 15, Hardman discloses a proximity sensor system for a vehicle (Hardman, generally, Abstract), comprising: 
a first capacitive sensor associated with a fender portion of the vehicle (Figs. 1A-1D, monitoring device (sensor), #18; Detailed Description, [0055-0064]; See also Background, [0004-0005] incorporation by reference); 
a second capacitive sensor associated with the fender portion of the vehicle Figs. 1A-1D, monitoring device (sensor), #18; Detailed Description, [0055-0064], ““An associated vehicle 12 will preferably have a tire tag 14 for each individual tire 10”);
 a air pressure sensor associated with a first wheel at the fender portion of the vehicle Detailed Description, [0084], “Tire tags 14A, 14B installed in tires 10A include sensors (shown in FIG. 13) to sense the tire air pressure and temperature…”);  
23Docket No. 84163730 (35136-1006) a processor in communication with the first capacitive sensor, the second capacitive sensor, and the air pressure sensor, the processor (Fig. 13, microcontroller, #84) configured to: 
determine at least one of a first capacitance detected by the first capacitive sensor or a second capacitance detected by the second capacitive sensor exceeds a first threshold for a period of time, and that the period of time exceeds a second threshold  (Detailed Description, [0084-0091], “tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried; (3) the ability to report tire pressure and temperature and other tire parameters, autonomously depending upon reader type used such as on-board or surveillance readers; (4) a readout of all the tire parameters including pressures and temperatures, a determination if the tire is out of program limits, the wheel position, the tire identification, and the vehicle number at a local and/or remote location where local refers to the specific site (i.e., at the fuel island, on-board, or hand-held) and remote refers to the data transferred to another location (i.e., the tire shop or dispatch); (5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.…Tire tag 70, shown in FIG. 13, includes temperature sensor 72 and pressure sensor 74. It could, of course, include other sensors for determining other tire parameters such as number of tire rotations.” See also Hardman, Detailed Description, [0220] and Claim 25/26/28/55/79, “The system of claim 39, wherein the tire tag memory stores data including one of more of tire pressure data, tire temperature data, a unique tire identification number, a unique tag identification number, and tire history data including tire pressure and tire temperature data stored over a predetermined period of time.”); 
determine an air pressure of a tire on the first wheel changes at a rate that exceeds a first value during the period of time (Detailed Description, [0084], “Tire tags 14A, 14B installed in tires 10A include sensors (shown in FIG. 13) to sense the tire air pressure and temperature. These tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried”; See also Background, [0004-0005], “…measure rate of change of pressure in the tire”…incorporation by reference); and 
cause to send a message to a mobile device  (Detailed Description, [0058-0064], “A communication channel 34 may be provided from RP unit 32 to a user interface site 36. The user interface site 36 may be a field support computer, an unintelligent or intelligent terminal, or other device that allows a user to either view and/or interact with data processed by external data system 26. Communication channels 33 and 34 can be provided in any one of a number of embodiments such as wire line, wireless cable, microwave, satellite, or other communication path. Further, user interface 36, while shown separately from the external system 26, may be incorporated therein”; See also Detailed Description, [0101]).  

	Regarding claim 17, Hardman discloses wherein the first capacitive sensor and the second capacitive sensor are integrated into a trim piece associated with the vehicle via a double molding process (Figs. 1A-1D, Detailed Description, [0055-0064], “An associated vehicle 12 will preferably have a tire tag 14 for each individual tire 10”; Detailed Description, [0055-0066]; See Detailed Description, [0035-0036]; “FIGS. 10A, 10B and 10C are a plan view, cross-sectional view, and a cross-sectional view of a portion of the patch mold shown in FIG. 10B, illustrating the T-shaped plateau of the upper half mold used to fabricate tire patches according to one embodiment of the invention;…FIGS. 11A and 11B illustrate the lower half of the mold for FIG. 10.”).  

Regarding claim 18, Hardman discloses wherein the processor is further configured to transmit ultra wide band (UWB) signals, wherein the UWB signals include an indication that the vehicle is monitoring activity around the vehicle (Detailed Description, [0082], “The preferred embodiments shown in FIGS. 1A and 12, data is obtained by the external data systems 26, 26A from the tire tags 14, 14A, 14B over a wireless RF link operating in the 902-928 MHz range (known as the Industrial, Scientific, and Medical (ISM) frequency band). Other apparent frequency ranges can be utilized without departing from the invention”).  


Regarding claim 19, Hardman discloses wherein the processor is further configured to send an air pressure measurement form the air pressure sensor to the mobile device (Detailed Description, [0084], “Tire tags 14A, 14B installed in tires 10A include sensors (shown in FIG. 13) to sense the tire air pressure and temperature… (5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.”). 

Regarding claim 20, Hardman discloses a system further comprising a ground reference associated with the first capacitive sensor and the second capacitive sensor (Detailed Description, [0063], “Secondly, by providing a separate antenna, the antenna can be located further away from the ground plane on the electronic circuit board thus providing a stronger signal”).  









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 2, 4, 8, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman in view of Ricci, United States Patent Application Publication No. US 2014/0306799 A1.

Regarding claim 2, Hardman discloses every element of claim 1 but does not explicitly disclose a method further comprising: causing to activate one or more image sensors associated with the vehicle.  
Ricci, in a similar field of endeavor, discloses a method further comprising: causing to activate one or more image sensors associated with the vehicle (Fig. 25-26, S2512, identify vehicle user; Detailed Description, [0460-0461], “Further, the vehicle may determine number of people involved, vital signs, images from within the vehicle (e.g., via cameras)… e.g. number of people in the car, vitals, images from dashboard camera, blackbox data such as speed at impact, etc.”; See also Detailed Description, [0468]).
It would have been obvious to one of ordinary skill in the art to have modified the method of Hardman to include the teachings of Ricci in such a way to add the step of causing to activate one or more image sensors associated with the vehicle. The motivation to combine these arts is to utilize image sensor to identify objects and users which can assist during emergencies (See Ricci, Detailed Description, [0468]). 

Regarding claim 4, Hardman discloses every element of claim 1 but does not explicitly disclose a method further comprising: causing the vehicle to emit an audible signal.  
Ricci, in a similar field of endeavor, discloses a method further comprising: causing the vehicle to emit an audible signal (Detailed Description, [0387], “Alternatively or additionally, the vehicle control system 204 may disable the vehicle and/or provide an alarm 2016, to include a visual alarm alert (e.g. flashing of headlights) and audio alarm alert (e.g. honking of horn)”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Hardman to include the teachings of Ricci in such a way to add the step of causing the vehicle to emit an audible signal. The motivation to combine these arts is to use an alarm that notifies parties such as the vehicle owner of emergency situations (See Detailed Description, [0387-0388]).

Regarding claim 8, Hardman discloses every element of claim 7 and further discloses a method further comprising: 
determining a third capacitance by the first capacitive sensor at the first fender portion of the vehicle at a first time (Detailed Description, [0084-0091], “tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried; (3) the ability to report tire pressure and temperature and other tire parameters, autonomously depending upon reader type used such as on-board or surveillance readers; (4) a readout of all the tire parameters including pressures and temperatures, a determination if the tire is out of program limits, the wheel position, the tire identification, and the vehicle number at a local and/or remote location where local refers to the specific site (i.e., at the fuel island, on-board, or hand-held) and remote refers to the data transferred to another location (i.e., the tire shop or dispatch); (5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.…Tire tag 70, shown in FIG. 13, includes temperature sensor 72 and pressure sensor 74. It could, of course, include other sensors for determining other tire parameters such as number of tire rotations.” See also Hardman, Detailed Description, [0220] and Claim 25/26/28/55/79, “The system of claim 39, wherein the tire tag memory stores data including one of more of tire pressure data, tire temperature data, a unique tire identification number, a unique tag identification number, and tire history data including tire pressure and tire temperature data stored over a predetermined period of time.”); 
determining a fourth capacitance by the second capacitive sensor at the second fender portion of the vehicle at a second time, the second time after the first time (Background, [0005]; Figs. 1B-1D, tire tag, #14; monitoring device, (sensor), #18; Detailed Description, [0056], “Tire tag 14 includes a memory device 16, a monitoring device (sensor) 18, and a tire tag antenna 20. Signals are emitted from and received by tire tag 14 through tag antenna 20. A power source such as a battery 22 is provided for energizing tire tag 14. An RF circuit 21 is also provided on tag 14 for receiving signals from and transmitting signals to a remote reader/transceiver 30 or interrogator 26. An associated vehicle 12 will preferably have a tire tag 14 for each individual tire 10.”), wherein a difference between the second time and the first time is below a third threshold (Detailed Description, [0084-0091], “tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried; (3) the ability to report tire pressure and temperature and other tire parameters, autonomously depending upon reader type used such as on-board or surveillance readers; (4) a readout of all the tire parameters including pressures and temperatures, a determination if the tire is out of program limits…”).

Hardman does not explicitly disclose determining that an object has passed by the first fender portion and then the second fender portion of the vehicle.  
Ricci, in a similar field of endeavor, discloses a method comprising  determining that an object has passed by the first fender portion and then the second fender portion of the vehicle (Ricci, Detailed Descripting, [0203-0208], “Examples of other sensors (not shown) that may be employed include safety system state sensors to determine a current state of a vehicular safety system (e.g., air bag setting (deployed or undeployed) and/or seat belt setting (engaged or not engaged)), light setting sensor (e.g., current headlight, emergency light, brake light, parking light, fog light, interior or passenger compartment light, and/or tail light state (on or off)), brake control (e.g., pedal) setting sensor, accelerator pedal setting or angle sensor, clutch pedal setting sensor, emergency brake pedal setting sensor, door setting (e.g., open, closed, locked or unlocked) sensor, engine temperature sensor, passenger compartment or cabin temperature sensor, window setting (open or closed) sensor, one or more interior-facing or exterior-facing cameras or other imaging sensors (which commonly convert an optical image into an electronic signal but may include other devices for detection objects such as an electromagnetic radiation emitter/receiver that emits electromagnetic radiation and receives electromagnetic waves reflected by the object) to sense objects, such as other vehicles and pedestrians and optionally determine the distance, trajectory and speed of such objects, in the vicinity or path of the vehicle, odometer reading sensor, trip mileage reading sensor, wind speed sensor, radar transmitter/receiver output, brake wear sensor, steering/torque sensor, oxygen sensor, ambient lighting sensor, vision system sensor, ranging sensor, parking sensor, heating, venting, and air conditioning (HVAC) sensor, water sensor, air-fuel ratio meter, blind spot monitor, hall effect sensor, microphone, radio frequency (RF) sensor, infrared (IR) sensor, vehicle control system sensors, wireless network sensor (e.g., Wi-Fi and/or Bluetooth.RTM. sensor), cellular data sensor, and other sensors either future-developed or known to those of skill in the vehicle art.”; See also Background, [0002], incorporation by reference of Object Sensing).  
It would have been obvious to one of ordinary skill in the art to have modified the method of Hardman to include the teachings of Ricci to include the step of determining that an object has passed by the first fender portion and then the second fender portion of the vehicle.  The motivation to combine these is to sense objects around the vehicle for the benefits of pedestrian/accident avoidance (Ricci, Background, [0002]) and also to prevent theft (Ricci, Summary, [0028], " The present disclosure can provide a number of advantages depending on the particular aspect, embodiment, and/or configuration. For example, a method and system for detecting an intruder near or within a vehicle increases safety of drivers of vehicles and serves as a deterrent to theft and vandalism”). The fact that both Hardman and Ricci disclose vehicle sensing systems makes this combination more easily implemented. In addition, Ricci provides the motivation for detection of theft around the vehicle, which is the same as the Problem to be Solved of the Instant Invention.

Regarding claim 10, this is met by the rejection to claims 2 and 4 with the combination of Hardman and Ricci. 

Regarding claim 13, Hardman discloses every element of claim 12 and further discloses a system wherein the at least one processor is further configured to:
 determine a third capacitance by the first capacitive sensor at the first fender portion of the vehicle at a first time (Detailed Description, [0084-0091], “tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried; (3) the ability to report tire pressure and temperature and other tire parameters, autonomously depending upon reader type used such as on-board or surveillance readers; (4) a readout of all the tire parameters including pressures and temperatures, a determination if the tire is out of program limits, the wheel position, the tire identification, and the vehicle number at a local and/or remote location where local refers to the specific site (i.e., at the fuel island, on-board, or hand-held) and remote refers to the data transferred to another location (i.e., the tire shop or dispatch); (5) the ability to autonomously and periodically transmit an alert when out-of-tolerance pressure/temperature conditions exist with tire condition being sampled periodically to determine if an alert is required and having programmable reference conditions that are used by the tag to determine if an alert condition is present; (6) a history of the temperature and pressures and other tire parameters experienced by the tire over a specified interval selected by the user; and (7) the ability to enter alert set points and wake-up time intervals.…Tire tag 70, shown in FIG. 13, includes temperature sensor 72 and pressure sensor 74. It could, of course, include other sensors for determining other tire parameters such as number of tire rotations.” See also Hardman, Detailed Description, [0220] and Claim 25/26/28/55/79, “The system of claim 39, wherein the tire tag memory stores data including one of more of tire pressure data, tire temperature data, a unique tire identification number, a unique tag identification number, and tire history data including tire pressure and tire temperature data stored over a predetermined period of time.”);;
determine a fourth capacitance by the second capacitive sensor at the second fender portion of the vehicle at a second time, the second time after the first time, wherein a difference between the second time and the first time is below a fourth threshold  (Background, [0005]; Figs. 1B-1D, tire tag, #14; monitoring device, (sensor), #18; Detailed Description, [0056], “Tire tag 14 includes a memory device 16, a monitoring device (sensor) 18, and a tire tag antenna 20. Signals are emitted from and received by tire tag 14 through tag antenna 20. A power source such as a battery 22 is provided for energizing tire tag 14. An RF circuit 21 is also provided on tag 14 for receiving signals from and transmitting signals to a remote reader/transceiver 30 or interrogator 26. An associated vehicle 12 will preferably have a tire tag 14 for each individual tire 10.”), wherein a difference between the second time and the first time is below a third threshold (Detailed Description, [0084-0091], “tire tags provide the user with (1) a unique tire identifier that can be used for tire record-keeping purposes; (2) the most recently stored sensor data of tire pressure and temperature or other tire parameters when queried; (3) the ability to report tire pressure and temperature and other tire parameters, autonomously depending upon reader type used such as on-board or surveillance readers; (4) a readout of all the tire parameters including pressures and temperatures, a determination if the tire is out of program limits…”). 

Hardman does not explicitly disclose wherein the processor determine that an object has passed by the first fender portion and then the second fender portion of the vehicle based on the third and fourth capacitances exceeding a fifth threshold.  
Ricci, in a similar field of endeavor, discloses a system comprising a processor determining that an object has passed by the first fender portion and then the second fender portion of the vehicle based on the third and fourth capacitances exceeding a fifth threshold (Ricci, Detailed Descripting, [0203-0208], “Examples of other sensors (not shown) that may be employed include safety system state sensors to determine a current state of a vehicular safety system (e.g., air bag setting (deployed or undeployed) and/or seat belt setting (engaged or not engaged)), light setting sensor (e.g., current headlight, emergency light, brake light, parking light, fog light, interior or passenger compartment light, and/or tail light state (on or off)), brake control (e.g., pedal) setting sensor, accelerator pedal setting or angle sensor, clutch pedal setting sensor, emergency brake pedal setting sensor, door setting (e.g., open, closed, locked or unlocked) sensor, engine temperature sensor, passenger compartment or cabin temperature sensor, window setting (open or closed) sensor, one or more interior-facing or exterior-facing cameras or other imaging sensors (which commonly convert an optical image into an electronic signal but may include other devices for detection objects such as an electromagnetic radiation emitter/receiver that emits electromagnetic radiation and receives electromagnetic waves reflected by the object) to sense objects, such as other vehicles and pedestrians and optionally determine the distance, trajectory and speed of such objects, in the vicinity or path of the vehicle, odometer reading sensor, trip mileage reading sensor, wind speed sensor, radar transmitter/receiver output, brake wear sensor, steering/torque sensor, oxygen sensor, ambient lighting sensor, vision system sensor, ranging sensor, parking sensor, heating, venting, and air conditioning (HVAC) sensor, water sensor, air-fuel ratio meter, blind spot monitor, hall effect sensor, microphone, radio frequency (RF) sensor, infrared (IR) sensor, vehicle control system sensors, wireless network sensor (e.g., Wi-Fi and/or Bluetooth.RTM. sensor), cellular data sensor, and other sensors either future-developed or known to those of skill in the vehicle art.”; See also Background, [0002], incorporation by reference of Object Sensing; See also Detailed Description, [0392], “One or more vehicle sensors 242 may first detect a potential intruder by way of exterior sensors (see e.g. FIG. 7B). For example, a motion sensor may detect movement near the vehicle 104 and/or an infrared sensor may detect a heat source near the vehicle 104. The definition of "near the vehicle" may be defined by a selectable threshold value. For example, a distance of one foot surrounding the vehicle (i.e. line 120 of FIG. 1) may be defined as a threshold distance. The threshold distance may comprise a plurality of thresholds, i.e. a first threshold and a second threshold wherein different actions are taken.”; See also Detailed Description, [0055] for capacitive sensing).  

It would have been obvious to one of ordinary skill in the art to have modified the system of Hardman to include the teachings of Ricci to configure the processor to  determine that an object has passed by the first fender portion and then the second fender portion of the vehicle based on the third and fourth capacitances exceeding a fifth threshold The motivation to combine these is to sense objects around the vehicle for the benefits of pedestrian/accident avoidance (Ricci, Background, [0002]) and also to prevent theft (Ricci, Summary, [0028], "The present disclosure can provide a number of advantages depending on the particular aspect, embodiment, and/or configuration. For example, a method and system for detecting an intruder near or within a vehicle increases safety of drivers of vehicles and serves as a deterrent to theft and vandalism”). The fact that both Hardman and Ricci disclose vehicle sensing systems makes this combination more easily implemented. In addition, Ricci provides the motivation for detection of theft around the vehicle, which is the same as the Problem to be Solved of the Instant Invention. 

Regarding claim 16, this is met by the rejection to claim 2 with the combination of Hardman and Ricci. 



Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626